Citation Nr: 1039742	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-04 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a final disallowed claim for service connection for diabetes 
mellitus. 

2.  Entitlement to service connection for diabetes mellitus. 

3.  Whether new and material evidence has been received to reopen 
a final disallowed claim for service connection for a low back 
disorder. 

4.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

John Francis, Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to March 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that reopened final disallowed 
claims for service connection for diabetes mellitus and a low 
back disorder but denied service connection on the merits.  

 
FINDINGS OF FACT

1.  The RO denied service connection for diabetes mellitus in 
February 2003 and denied a petition to reopen the claim in 
December 2004.  The Veteran did not express timely disagreement, 
and the decisions are final.  

2.  Since December 2004, evidence has been received that is new, 
not cumulative, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for diabetes 
mellitus.  

3.  The Veteran's diabetes mellitus first manifested greater than 
one year following service and is not related to any aspect of 
service including an episode of gestational diabetes.  

4.  The RO denied service connection for a low back disorder in 
February 1991 and denied petitions to reopen the claim in October 
2000 and December 2004.  The Veteran did not express timely 
disagreement, and the decisions are final.  

5.  Since December 2004, evidence has been received that is new, 
not cumulative, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for a low back 
disorder.  

6.  The Veteran's current low back muscle strain is a recurrent 
acute symptom following exertion or a fall and is not a chronic 
disorder with continuity of symptoms during and since military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a final 
disallowed claim for service connection for diabetes mellitus.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a), 20.302 (2010).

2.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

3.  New and material evidence has been received to reopen a final 
disallowed claim for service connection for a low back disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a), 20.302 (2010).

4.  The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

In the context of a petition to reopen a final disallowed claim, 
VA must notify a claimant of the evidence and information that is 
necessary to reopen a previously denied claim, and must notify 
the claimant of the evidence and information that is necessary to 
establish entitlement to service connection.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).    

In correspondence in February 2006, the RO provided notice that 
met the requirements except that the notice did not provide 
information on the criteria for assignment of a rating or 
effective date.  The Board concludes that such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed disorders.  The notice provided the criteria for new and 
material evidence and the reasons for the previous denial of 
service connection.   

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Air Force aircraft mechanic.  She 
contends that her diabetes and low back disorders first 
manifested in service or are related to events in service.  

In February 1991, the RO denied service connection for a low back 
disorder because there was no evidence of a continuity of 
symptoms from a single episode of treatment for back muscle 
strain in 1979 and treatment by a private physician in 1990.  The 
Veteran did not express disagreement within one year, and the 
decision became final.  The RO denied petitions to reopen the 
claim in October 2000 and December 2004 because no new and 
material evidence had been received.  

In February 2003, the RO denied service connection for diabetes 
mellitus because the disease first manifested greater than one 
year after discharge from service and was not related to service.  
The Veteran did not express disagreement within one year, and the 
decision became final.  The RO denied a petition to reopen the 
claim in December 2004 because no new and material evidence had 
been received

The RO received the Veteran's petition to reopen both claims in 
December 2004.  

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of the new and material 
evidence analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

A change in specificity of the claim must be carefully considered 
in determining the etiology of a potentially service-connected 
condition and whether the new diagnosis is a progression of the 
prior diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 4.13, 
4.125 (202010); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  
In this case, the claims for diabetes and a low back disorder 
arose from the same factual basis as the time the claims were 
last decided on the merits.  Therefore, new and material evidence 
was required, has been received, and is sufficient to reopen the 
claim.  Id.  

Since December 2004, the RO received the following evidence: VA 
outpatient treatment records from October 2004 to March 2006; and 
reports of VA compensation and pension examinations for diabetes 
and a low back disorder performed in May and June 2006.  The 
evidence is new because it had not been previously considered by 
adjudicators.   The evidence is material because it addresses 
reasons for the previous denials.  The VA examinations include 
medical opinions on the possible relationship between the 
disorders and service.   Therefore, and to this extent only, the 
Board grants the petition to reopen the claims and will proceed 
to adjudicate the claims on the merits.  

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
diabetes mellitus and arthritis).

Diabetes Mellitus

Service treatment records are silent for any diagnoses or 
treatment for type 1 or type 2 diabetes mellitus in service.  On 
one occasion in May 1980 during the Veteran's pregnancy, a 
military physician noted that the Veteran called the clinic to 
report a high postprandial blood sugar measurement.  The 
physician noted that the Veteran was probably experiencing 
gestational diabetes and advised the Veteran to follow up at the 
clinic to obtain a three-hour glucose tolerance test.  There are 
no other entries prior to a June 1980 notation that the Veteran 
was doing well following a successful delivery by cesarean 
section.  There are no further service treatment records of 
symptoms of high blood sugar or glucose intolerance. In a 
September 1983 discharge physical examination, the Veteran 
reported and the physician noted the single successful childbirth 
without complications.  The physician also noted the Veteran's 
report that her father and mother had a history of insulin 
dependent diabetes.

Limited records of private medical care from October 1989 to 
April 2000 are silent for any symptoms or treatment for diabetes.  

In November 1999, a VA primary care physician noted a 
satisfactory blood glucose measurement but advised the Veteran of 
the need for weight loss.  In December 1998, a clinician noted 
elevated blood glucose with a family history of diabetes and 
again advised weight loss.  In June 2002, a VA physician 
diagnosed diabetes mellitus and obesity and prescribed oral 
hypoglycemic medication.  In June 2003, a clinician noted that 
the Veteran had diabetes mellitus that was well controlled.  VA 
outpatient treatment records through May 2006 showed continued 
treatment with oral medication.  None of the clinicians commented 
directly on the origin of the disease.  

In May 2006, a VA physician noted a review of the claims file and 
the Veteran's report that she was diagnosed with diabetes in 
service in 1980.  The physician noted that the Veteran saw a 
diabetic care provider every three months and was diagnosed with 
nonproliferative diabetic retinopathy on a recent examination.  
The physician reviewed concurrent laboratory data and diagnosed 
diabetes, currently well controlled with oral medication.  The 
physician noted that the disorder was less likely than not 
related to service because the diabetes noted in the service 
records was gestational and that the Veteran was not exposed to 
agents in service that are likely to cause diabetes.  

In August 2006, the Veteran's representative submitted a copy of 
an internet article on the subject of gestational diabetes issued 
by a division of the National Institutes of Health.  The author 
noted, "...gestational diabetes will probably go away after your 
baby is born.  However, you will be more likely to get type II 
diabetes later in life."  In an October 2010 brief, the 
representative contended that the submitted literature showed 
that women who get gestational diabetes are twice as likely to 
develop diabetes later in life, suggesting that the two are 
related.  The representative contended that the May 2006 opinion 
was inadequate because the physician did not explore this 
possible etiology and that an expert medical opinion was 
required.  

The Board concludes that service connection for diabetes mellitus 
is not warranted because the Veteran's chronic diabetes mellitus 
first manifested greater than one year after service and is not 
related to any aspect of service including one episode of 
gestational diabetes associated with the Veteran's pregnancy in 
1980.   The Board places somewhat less probative weight on this 
diagnosis as it was noted as probable based only on a telephone 
report of self-determined measurement with no follow up or 
subsequent symptoms.  There is no credible medical evidence that 
any form of diabetes persisted during the remainder of service.  
The Board places greatest probative weight on the opinion of the 
VA physician in May 2006 who reviewed the entire record.  
Contrary to the Veteran's contentions, the Board concludes that 
the examination was adequate because the physician acknowledged 
the episode of possible gestational diabetes in service and 
concluded that in this case that the episode was not an 
indication of the onset of chronic diabetes.  

The Board places low probative weight on the article from the NIH 
because it is generic and conditional, indicating only that 
gestational diabetes is a risk factor, not necessarily a factor 
in causation.  The primary care records show other risk factors 
such as obesity and a family history of diabetes.  The Board 
acknowledges the Veteran's report of a diagnosis of diabetes in 
service.  The Veteran is competent to report on information 
obtain from a physician at the time.  However, the Board 
concludes from the service treatment records that the diagnosis 
was probable gestational diabetes that resolved following 
childbirth.  There is no credible lay or medical evidence of a 
continuity of symptoms after service until the onset of symptoms 
of the disease in 1998 and a diagnosis of type 2 diabetes 
mellitus in 2002.  

The weight of the credible and probative evidence demonstrates 
that the Veteran's current diabetes mellitus first manifested 
many years after service and is not related to his active service 
or any incident therein.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Low Back Disorder

Service treatment records showed that the Veteran sought 
treatment in August 1979 for low back pain after lifting 
equipment during aircraft maintenance training three weeks 
earlier.   An examiner noted no local tenderness and a full range 
of motion.  The examiner diagnosed back pain of muscle origin and 
advised exercise and the application of local heat.  Two weeks 
later, the Veteran again sought treatment for continued low back 
pain.  A physician diagnosed muscle pain and prescribed oral 
medication.  In early September 1979, a physician noted the 
Veteran's report of intermittent back pain.  The physician noted 
no muscle spasms and a full range of motion.  X-rays showed grade 
I retrolithesis at L5-S1.  The physician advised continued 
exercise and conservative modalities.  The Veteran was placed on 
light duty with no heavy lifting for one week.  

Service treatment records showed no further treatment for back 
pain, and the Veteran completed over three years of service as an 
aircraft mechanic.  In a February 1983 discharge physical 
examination, the Veteran denied any history of recurrent back 
pain, and the examining physician note no spinal abnormalities.  

From May 1990 to August 1990, private records showed that the 
Veteran sought treatment for low back pain and muscle spasms.  In 
July 1990, a clinician diagnosed retrolithesis at L5-S1 but did 
not refer to any concurrent imaging studies or a review of the 
service treatment records.  In August 1990, the examiner noted 
the Veteran's reports of improvement with chiropractic treatment.  

In December 1998, a VA physician's assistant (PA) noted that the 
Veteran had been treated for low back pain the previous October 
after a fall.  The PA noted that X-rays were obtained at the time 
but did not comment on the results.  The PA noted mild paraspinal 
spasms but no local tenderness and continued a prescription for 
an anti-inflammatory medication.  In August 2002, the Veteran was 
prescribed an exercise program to assist in weight loss and 
address symptoms of right hip pain.  There were no references to 
low back pain at the time, and subsequent outpatient VA records 
through March 2006 are silent for low back pain symptoms or 
treatment.  

In March 2006, the Veteran sought treatment following a fall.  A 
physician noted the Veteran's reports of left arm, hand, knee, 
foot, and low back pain.  On examination, the physician noted 
tenseness of the lumbar paraspinous muscles but no tenderness to 
palpation of the spine.  An X-ray showed mild degenerative 
changes at three levels.  

In May 2006, a VA physician noted the Veteran's report of 
treatment for one episode of low back pain in service after 
rising from under an aircraft.  The Veteran also reported 
recurrent treatment for muscle spasms and the recent treatment 
following a fall.  The Veteran's current symptoms were constant 
low back pain radiating up the spine and stiffness on rising that 
limited unspecified daily living and recreational activities.   
The Veteran reported that she had lost her employment position 
and was not looking for new work but did not indicate that the 
back pain or other disability was the reason for employment 
termination.  On examination , the physician noted limitation of 
motion with the possibility of a lack of full effort due to the 
recent injury.  There was tenderness over the paraspinal region 
but no muscle spasms or strength and sensory deficits.  The 
physician diagnosed muscle strain.  In June 2006, the physician 
noted a review of the claims file including the records of 
treatment in 1979.  He concluded that the episode was an acute 
strain that resolved because there was no record of further 
symptoms or treatment for the remainder of service.  He advised 
another examination after the Veteran recovered from the 
immediate residuals of the fall.  

In an October 2010 brief, the Veteran's representative contended 
that the June 2006 VA medical opinion was inadequate because the 
rating scales are based on the Veteran's limited motion during 
flare-ups.  

The Board concludes that service connection for a low back 
disorder is not warranted because both the episode in service and 
recurrences in 1990, 1998 and 2006 were diagnosed as muscle 
strain following work exertion or a fall.  The episodes were 
diagnosed as acute muscle strain with treatment with heat, anti-
inflammatory medication, and short term chiropractic techniques.  
The Board acknowledges that X-rays in service and in March 2006 
showed some degenerative indications.  The Board places greatest 
probative weight on the June 2006 VA physician's opinion that the 
episode in service and the current symptoms because he reviewed 
the records and concluded that the back pain was associated with 
acute muscle strain and not chronic spinal disease.  The Board 
also acknowledges the physician's notes and the representative's 
contention that the examination is not adequate for rating 
purposes.  However, the issue before the Board is service 
connection and not the degree of severity of the disorder.  
Therefore, a reexamination to determine the current level of 
severity is not relevant.  

The weight of the credible and probative evidence demonstrates 
that the Veteran's current low back muscle strain is a recurrent 
acute symptom following exertion or a fall and is not a chronic 
disorder with continuity of symptoms during and since military 
service.  As the preponderance of the evidence is against this 
claim, the "benefit of the doubt" rule is not for application, 
and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	

ORDER

New and material evidence having been submitted, the claim for 
service connection for diabetes mellitus is reopened.

Service connection for diabetes mellitus is denied. 

New and material evidence having been submitted, the claim for 
service connection for a low back disorder is reopened.

Service connection for a low back disorder is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


